DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “low” and “high” in claim 1 are relative terms which renders the claim indefinite. The terms “low” and “high’ are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear at what refractive index the refractive index layers are considered high or low. 
The remaining claims are rejected for depending on claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 from which claim 3 depends claims the one low RI layer being disposed on the surface of the substrate. The term “disposed on” is considered equivalent to the term “in contact” of claim 3 since a layer disposed on another layer would be in direct or indirect contact to that layer. Thus, claim 3 is not considered to further limit the subject matter of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Madocks et al. (WO 2015/085283 A1).
Regarding claims 1-3, Madocks discloses a coated substrate comprising a base substrate and antireflective coating with at least 6 deposited layers of low and high refractive indices where the high refractive index layers are Si3N4 and the low refractive index layers are SiO2 and the hardness of the coating is at least 9 GPa (abstract). The low refractive index layer is disposed on and in contact with the surface of the substrate and has a thickness of 10 to 150 nm ([0017], Fig. 1, and Table 1). Madocks further discloses the high refractive index layer being 47% of the total thickness of the coating which is 278.69 nm (Table 1, where the total thickness of the SiN layers is 130.12 nm and of the SiO layers is 148.57 to give a total thickness of 278.69 nm).
Regarding claim 5, Madocks discloses the substrate being sapphire which is considered crystalline ([0015]).
Regarding claim 6, Madocks discloses the article having a* and b* values in the range of -1.0 to 1.0 in reflectance ([0023] and [0036]) to give a color shift of at most 1.4 and for the example a color shift of 0.01 (see [0036] where a* is 0.0003 and b* is -0.0104).
Regarding claim 7, Madocks does not specifically disclose the properties in claim 7. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, Madocks discloses the same structure of a coating with alternating layesr of high and low refractive index where the high refractive index layers are at least 28% of the total thickness as claimed with a hardness for the coating of at least 9 GPa as claimed. Madocks further discloses a coating with high scratch resistance which is very uniform to avoid color variation ([0020]) so that it would be expected that the coating in Madocks would have at least one of the haze, Ra, or scattered light intensity properties in claim 7.
Regarding claim 8, Madocks discloses the coated substrate on display housing of an electronic device (abstract). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henn et al. (US Pub. 2015/0355382 A1) in view of Madocks.
Regarding claims 1-3, 9-10, 13, and 15-16, Henn discloses a coated substrate which is provided with a scratch resistant anti-reflective coating that has at least two low refractive index layers and at least one high refractive index layer where the low refractive index layer directly contacts the substrate and is SiO2 and the high refractive index layer is a mixture of SiN and AlN where the two types of layers alternate (abstract, [0010], [0035], [0041], [0052], [0053], [0059]-[0060]). The total thickness of the coating is 600 nm or less ([0055]) where there may be at least 5 layers ([0053]) which overlaps the claimed ranges. The low refractive index layer next to and in direct contact with the substrate has a thickness of 10 to 60 nm ([0054]). The high refractive index layer has a refractive index of 1.8 to 2.3 ([0017]) and the low refractive index layer has a refractive index of 1.3 to 1.6 ([0011]).
Regarding the ratio of total thickness of the high refractive index layers to total thickness of the coating, in a five layer alternating low and high refractive index layer coating, the low refractive index layers have a total thickness of 80 to 220 nm (10 nm + 10 nm + 60 nm to 60 nm + 40 nm + 120 nm) and the high refractive index layers have a total thickness of 110 to 1040 nm (10 + 100 nm to 40 nm + 1000 nm) ([0054]) which gives a ratio of high refractive index layer to total layer thickness of about 33% to about 93% (110/(110 + 220) to 1040/(1040 + 80)). 
Henn discloses the coating exhibiting good mechanical strength and scratch resistance attributable to a hard material layer for the high refractive index layer ([0056]) but does not specifically discloses the article having a maximum hardness of 10 GPa or greater as claimed.
Madocks discloses a coated substrate comprising a base substrate and antireflective coating with at least 6 deposited layers of low and high refractive indices where the high refractive index layers are Si3N4 and the low refractive index layers are SiO2 and the hardness of the coating is at least 9 GPa (abstract). The low refractive index layer is disposed on the substrate and has a thickness of 10 to 150 nm ([0017], Fig. 1, and Table 1). Madocks further discloses the high refractive index layer being 47% of the total thickness of the coating which is 278.69 nm (Table 1, where the total thickness of the SiN layers is 130.12 nm and of the SiO layers is 148.57 to give a total thickness of 278.69 nm).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to design the coating in Henn to have a hardness of at least 9 GPa as taught in Madocks to have a hardness greater than most types of glass and assure there is sufficient abrasion resistance for a display (Madocks, [0018] and [0020] and Henn, [0009] and [0016]).
It would also have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the high refractive index layers in Henn to have the thickness ratio taught in Madocks to have a coating which suppress reflection in the low and high end of the visible spectrum (Madocks, [0016] and [0021]) and it would have been obvious to design the high refractive index layers to have a sufficient thickness to assure high mechanical resistance (Henn, [0052] and [0054] which discloses a minimum ratio of 33%).
Regarding claims 4-5, 11, and 17, Henn discloses the substrate being sapphire (crystalline), glass ceramic (crystalline), lime-soda glass, or lithium aluminosilicate glass ([0042]).
Regarding claims 6 and 18, Henn does not specifically disclose the claimed color shifts. However, Henn does disclose a colorless design or the coated substrate being color neutral ([0055]). Further, Madocks discloses the article having a* and b* values in the range of -1.0 to 1.0 in reflectance ([0023] and [0036]) to give a color shift of at most 1.4 and for the example a color shift of 0.01 (see [0036] where a* is 0.0003 and b* is -0.0104).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention for the layers in Henn to be designed to have the a* and b* values taught in Madocks and the resulting color shift to have a reflectivity in the visible spectrum that is lower in variability (Madocks, [0022]-[0023]). 
Regarding claims 7 and 19, Henn does not specifically disclose the haze, average roughness, Ra, scattered light intensity at a polar scattering angle of about 40 degrees or less or at about 20 degrees or less after a 500-cycle abrasion using a Taber test. However, Henn does disclose minimal change to the coated substrate after a mechanical stress test called the Bayer test which is considered more intense than the 500-cycle Taber Test since the coated substrate is abraded for 13,500 abrasions (Henn, [0049]-[0051]). Further, given the similarity in the structure of the coated substrate to the claimed anti-reflection coating on a substrate as discussed above, the claimed properties would be expected in the coated substrate in Henn. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).	
Regarding claims 8, 12, and 20, Henn discloses the coated substrate as a cover glass for a watch (display) or on a display for an electronic device ([0043] and [0057]).
Regarding claim 14, Henn discloses the high refractive index layer having a thickness of 100 to 1000 nm or with two layers 110 to 1040 nm ([0052] and [0054]) which overlaps the claimed range.
In the alternative, claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Henn in view of Madocks as applied to claim 1 or 13 above, and further in view of Watanabe et al. (US Pub. 2009/0052041 A1).
Henn in view of Madocks discloses the article of claim 1 or 13 as discussed above. Henn does not specifically disclose an Ra value for the article. 
Watanabe discloses an anti-reflection film with a mean roughness, Ra, in the range of 1.5 nm to 3.0 nm (abstract). 
It would have been obvious to one ordinary skill in the art at the time of the invention to give the antireflection coating in Henn a similar roughness to the one taught in Watanabe to have an anti-reflection film where the water vapor permeability is not too low because of the dense film structure and adequate mechanical characteristics such as rub resistance can be obtained (see Watanabe, [0049]). Further, given the high hardness of the coating in Henn in view of Madocks which is the same hardness as claimed (see discussion above), it would be expected that the roughness would not be significantly changed after an abrasion test.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 11,267,973 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in US Patent ‘973 are a species of the instantly claimed invention by containing additional limitations such as the single side average photopic light reflectance, and more narrow ranges so are considered a species of the instantly claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783